Title: From James Madison to William Pinkney, 8 March 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State March 8th. 1808

Having just learnt that the present Mail will arrive at New York in time for the British packet, I avail myself of the opportunity of forwarding your Commission and letters of credence, as successor to Mr Monroe, in the Legation at London.
Since my last which went by Mr Nourse in a dispatch vessel bound first to L’Orient and then to Falmouth, I have received your communications of the 23 Novr &  of Decr.  These with a representation from Genl Armstrong to the French Government on the subject of the Decree of Berlin as expounded and enforced in the case of the ship Horizon, were thought by the President to throw so much light on the course likely to be pursued by Great Britain and France in relation to the United States, that he had the documents confidentially laid before Congress.  By an inadvertence, the documents were read in the Senate with unshut doors; and one of the family of Mr Rose being, as is said, present, it is not improbable that your statement of the conversations with Mr. Canning will be reported to him, and possibly with such errors, as are incident to that mode of obtaining information.  I mention this circumstance, that in case you should perceive any misimpressions to have been made, you may take occasion to correct them.
The Embargo continues to take deeper root in the public sentiment, and in the measures of Congress.  Several supplemental acts for enforcing it have passed, and another is on its passage, for the same purpose.  The modifications of the British orders, admitting a trade with her enemies in her own behalf, and subjecting neutrals to special licenses and to tribute, prove that retaliation is a cover for usurpation and monopoly and awaken feelings, sometimes stronger than interest itself, in stimulating perseverance in a remedial system.
Mr. Erskine has made a written communication on the subject of the British orders.  I shall answer him as soon as the urgent business on hand will permit.
Mr. Rose will probably return in a short time, the Frigate in which he came being kept in waiting for him.  His mission has not been successful; except in obtaining a separation of the general subject of impressments from the case of the Chesapeake.  The way being opened to him, by an acquiescence of the President in the mode of discussing the latter, insisted on by the British Government, Mr Rose disclosed the preliminary, categorically required by his instructions, that the proclamation of July should be annulled, as the only condition on which he could "enter upon any negotiation for the adjustment with which he was charged."  After various informal conferences and experiments, which did not lessen the apprehension from passages in Mr Cannings letter to Mr. Monroe (interpreted as the passage relating to the proclamation was interpreted by the preliminary) that if this difficulty at the threshold could have been parried, others of an insuperable nature would have grown out of the negotiation itself, the business has been put into the form of a regular correspondence: My answer to Mr Rose’s first communication was sent to him, on the fifth instant.  As soon as his reply is received, it is probable that the whole will be laid before Congress.  And as Mr Rose will, it is understood, depart immediately after the correspondence is closed, I shall have an opportunity by him of transmitting to you copies of it.  In the mean time I can only observe that the operative impressions to be made on Congress by the correspondence will necessarily depend much on the tenor and tone of Mr Rose’s concluding letter, which will probably be pacific and even conciliatory.  With sentiments of high respect &c

James Madison

